Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rajagopalan”).

Kim discloses a flexible substrate, as Kim discloses a plastic substrate 110  (para. 0027 and Fig. 1)  including
            A barrier layer 115 (para. 0030)  and  an organic layer 117 which is a resin such as acryl resin (para. 0032)
A main material of the barrier layer includes an oxynitirde Si.sub.xO.sub.yN.sub.z. (para. 0031)
                     Kim is silent with respect to  the organic material layer  including a plurality of organic material layers and Kim is also silent with respect to the organic layers and the barrier layers are alternately stacked and Kim is also silent with respect to main material of the barrier layer includes a mixture of amorphous silicon in the barrier layer  .
                       Rajagopalan, in the same field of endeavor of stacked inorganic insulation layers which include silicon and nitrogen in microelectronic devices (Abstract), discloses layers containing amorphous silicon (para.  0040 ) and layers of Si.sub.xO.sub.yN.sub.z (para. 0024) between organic resin layers such as Silk (para. 0066), the organic layers shown in Fig. 2e include layers 408 and 414 (para. 0039), and the inorganic insulation layers include layers 406, 410, 416 (para. 0040).
                 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Rajagopalan of forming the inorganic insulation layers stacked around the organic insulation layers with the device disclosed by Kim in order to obtain the benefit of the barrier properties as disclosed by Rajagopalan (para. 0006).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rajagopalan”) as applied to claim 1 above, and further in view of Makiyama et al (US 2012/0146728 A1)(“Makiyama”).

Makiyama discloses relative ranges of x, y, and z that correspond to the recited relationship, as Makiyama discloses x:y:z of 0.32:0.30:0.38 (para. 0137-0138), each within plus or minus 20%, which satisfies the recited relationship.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the ratios disclosed by Makiyama with the device disclosed by Kim in view of Rajagopalan in order to obtain the benefit in order to avoid dangling bonds as disclosed by Makiyama (Makiyama, para. 0140).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rjagopalan”) as applied to claim 1 above, and further in view of Hiraoka (US 2017/0331041).
                   Kim in view of Rajagopalan discloses the limitations of claim 1 as stated above.  Rajagopalan discloses layers containing amorphous silicon 0040  and layers of Si.sub.xO.sub.yN.sub.z (para. 0024) between organic resin layers such as Silk (para. 0066), the organic layers shown in Fig. 2e include layers 408 and 414 (para. 0039), and the inorganic insulation layers include layers 406, 410, 416 (para. 0040), as stated above in the rejection of claim 1, and reasons were given above for combining the references.   Kim in view of Rajagopalan is silent with respect to the recited relative thickness of the second organic material layer being less than or equal to that of the first organic material layer.
                     Hiraoka, in the same field of endeavor of Si.sub.xO.sub.yN.sub.z barrier layers (para. 0082) in a display (Abstract and para. 0080), discloses a planarizing film 10 (para. 0054 and Fig. 5) which includes insulative organic material (para. 0074).  Hiraoka also discloses sealing layer 17 and sealing resin layer 18 (Fig. 5 and para. 0051), sealing layer 17 being inorganic and sealing layer 18 being organic, for example 
                       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Hiraoka with the device disclosed by Kim in view of Rajagopalan in order to obtain the benefit of avoiding short circuit as disclosed by Hiraoka (par. 0002 and 0011).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rajagopalan”) and of Hiraoka (US 2017/0331041)  as applied to claim 3 above, and further in view of    Lee (US 2015/0221883 A1)(“Lee ‘883”).
Kim in view of Rajagopalan and of Hiroaka discloses the limitations of claim 3 as stated above.  Kim in view of Rjagopalan and of Hiraoka is silent with respect to a second barrier on the second organic material layer used as a carrying surface of the flexible substrate.
Lee ‘883 discloses a buffer layer 112 which is an inorganic layer on the flexible substrate which is an organic layer (para. 0056 and Fig. 10), which is considered a disclosure of an inorganic layer on the organic layer, the inorganic layer material layer is used as a carrying surface of the flexible substrate (Fig. 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee ‘883 with the device disclosed by Kim in view of Rajagopalan in order to obtain the benefit disclosed by Lee ‘883 of protection from oxygen and moisture (Lee ‘883, para. 0055).

5 is/are rejected under 35 U.S.C. 103 as being unpatentable  over Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rjagopalan”) as applied to claim 1 above, and further in view of Hiraoka (US 2017/0331041) as applied to claim 3 above, and further in view of Masuyama et a (US 2016/0141528 A1)(“Masuyama”).
                          Kim in view of   Rajagopalan and of Hiraoka  discloses  the limitations of claim 3 as stated above.   Kim in view  of Rajagopalan and of Hiraoka  is silent with respect to the  recited thickness range. 
                        Masuyama, in the same field of display substrate (para. 0006), discloses thickness of a first barrier layer which is an inorganic barrier layer 12 (para. 0041) and includes a silicon-nitrogen bond (para. 0085) and Masuyama also discloses the thickness in the range of 100 to 500 nm (para. 0041), which overlaps the recited range and therefore the recited range is obvious (MPEP 2144.05).  
                   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the thickness range disclosed by Masuyama with the method disclosed by  Kim in view of Rajagopalan and of Hiraoka in order to obtain the benefit of ease of adhesion as disclosed by Masuyama (Masuyama, para. 0041).



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rajagopalan”) as applied to claim 1 above, and further in view of Lee et al (US 2009/0289549 A1)(“Lee ‘549”).
Kim in view of Rajagopalan discloses the limitations of claim 1 as stated above.  Kim in view of Rajagopalan is silent with respect to organic layers doped with water absorbing material.
Lee ‘549 in the same field of endeavor of OLED display with organic and inorganic layers alternately stacked,  Lee also discloses the organic barrier layers, which are for example acrylic or epoxy 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Lee with the device disclosed by Kim in view of Rajagopalan in order to obtain the benefit of increase in life of the OLED display device as disclosed by Lee (Lee, para. 0008 and 0013).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rajagopalan”).
                Kim discloses a flexible substrate, as Kim discloses a plastic substrate 110  (para. 0027 and Fig. 1)  including
            A barrier layer 115 (para. 0030)  and  an organic layer 117 which is a resin such as acryl resin (para. 0032) a main material of the barrier layer includes an oxynitirde Si.sub.xO.sub.yN.sub.z (para. 0031).
                     Kim is silent with respect to  the organic material layer  including a plurality of organic material layers and Kim is also silent with respect to the organic layers and the barrier layers are alternately stacked and Kim is also silent with respect to main material of the barrier layer includes a mixture of amorphous silicon in the barrier layer  .
                       Rajagopalan, in the same field of endeavor of stacked inorganic insulation layers which include silicon and nitrogen in microelectronic devices (Abstract), discloses layers containing amorphous silicon (para.  0040 ) and layers of Si.sub.xO.sub.yN.sub.z (para. 0024) between organic resin layers such as Silk (para. 0066), the organic layers shown in Fig. 2e include layers 408 and 414 (para. 0039), and the inorganic insulation layers include layers 406, 410, 416 (para. 0040).
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rajagopalan”)  and  of Makiyama et al (US 2012/0146728 A1)(“Makiyama”).
                Kim discloses a flexible substrate, as Kim discloses a plastic substrate 110  (para. 0027 and Fig. 1)  including
            A barrier layer 115 (para. 0030)  and  an organic layer 117 which is a resin such as acryl resin (pra. 0032)
Main material of the barrier layer includes an oxynitirde Si.sub.xO.sub.yN.sub.z (para. 0031)
                     Kim is silent with respect to  the organic material layer  including a plurality of organic material layers and Kim is also silent with respect to the organic layers and the barrier layers are alternately stacked and Kim is also silent with respect to main material of the barrier layer includes a mixture of amorphous silicon in the barrier layer and Kim silent with respect to the recited relationship among the ratios of x, y, and z.
                         Rajagopalan, in the same field of endeavor of stacked inorganic insulation layers which include silicon and nitrogen in microelectronic devices (Abstract), discloses layers containing amorphous silicon (para.  0040 ) and layers of Si.sub.xO.sub.yN.sub.z (para. 0024) between organic resin layers such as Silk (para. 0066), the organic layers shown in Fig. 2e include layers 408 and 414 (para. 0039), and the inorganic insulation layers include layers 406, 410, 416 (para. 0040).

                 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Rajagopalan of forming the inorganic insulation layers stacked around the organic insulation layers with the device disclosed by Kim in order to obtain the benefit of the barrier properties as disclosed by Rajagopalan (para. 0006).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the ratios disclosed by Makiyama with the device disclosed by Kim in view of Rajagopalan in order to obtain the benefit in order to avoid dangling bonds as disclosed by Makiyama (Makiyama, para. 0140).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rjagopalan”) as applied to claim 7 above, and further in view of Hiraoka (US 2017/0331041).
                   Kim in view of Rajagopalan discloses the limitations of claim 7 as stated above.  Rajagopalan discloses layers containing amorphous silicon 0040  and layers of Si.sub.xO.sub.yN.sub.z (para. 0024) between organic resin layers such as Silk (para. 0066), the organic layers shown in Fig. 2e include layers 408 and 414 (para. 0039), and the inorganic insulation layers include layers 406, 410, 416 (para. 0040), as stated above in the rejection of claim 7, and reasons were given above for combining the references.   Kim in view of Rajagopalan is silent with respect to the recited relative thickness of the second organic material layer being less than or equal to that of the first organic material layer.

                       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Hiraoka with the device disclosed by Kim in view of Rajagopalan in order to obtain the benefit of avoiding short circuit as disclosed by Hiraoka (par. 0002 and 0011).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rajagopalan”) and of Hiraoka (US 2017/0331041)  as applied to claim 9 above, and further in view of    Lee (US 2015/0221883 A1)(“Lee ‘883”).
Kim in view of Rajagopalan and of Hiroaka discloses the limitations of claim 9 as stated above.  Kim in view of Rjagopalan and of Hiraoka is silent with respect to a second barrier on the second organic material layer used as a carrying surface of the flexible substrate.
Lee ‘883 discloses a buffer layer 112 which is an inorganic layer on the flexible substrate which is an organic layer (para. 0056 and Fig. 10), which is considered a disclosure of an inorganic layer on the organic layer, the inorganic layer material layer is used as a carrying surface of the flexible substrate (Fig. 10). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable  over  Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rjagopalan”) as applied and of Hiraoka (US 2017/0331041) as applied to claim 9 above, and further in view of Masuyama et a (US 2016/0141528 A1)(“Masuyama”).
                         Lee  ‘883 in view of  Kim and  Rajagopalan and of Hiraokadiscloses  the limitations of claim 9 as stated above.  Lee ‘883 in view of Kim and of Rajagopalan and of Hiraoka is silent with respect to the  recited thickness range. 
                        Masuyama, in the same field of display substrate (para. 0006), discloses thickness of a first barrier layer which is an inorganic barrier layer 12 (para. 0041) and includes a silicon-nitrogen bond (para. 0085) and Masuyama also discloses the thickness in the range of 100 to 500 nm (para. 0041), which overlaps the recited range and therefore the recited range is obvious (MPEP 2144.05).  
                   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the thickness range disclosed by Masuyama with the method disclosed by Lee ‘883 in view lf Kim and of Rajagopalan and of Hiraoka in order to obtain the benefit of ease of adhesion as disclosed by Masuyama (Masuyama, para. 0041).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1) (“Rajagopalan”) as applied to claim 7 above and further in view of Lee et al (US 2009/0289549 A1)(“Lee ‘549”).
 Kim in view of Rajagopalan discloses the limitations of claim 7 as stated above.  Lee ‘883 in view of Kim and of Rajagopalan  is silent with respect to organic layers doped with water absorbing material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Lee with the method disclosed by Lee ‘883 in view of Kim and of Rajagopalan in order to obtain the benefit of increase in life of the OLED display device as disclosed by Lee ‘549 (Lee ‘549 para. 0008 and 0013).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0221883 A1)(“Lee ‘883”) in view of   Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rajagopalan”).
Lee discloses a method of manufacturing a flexible substrate (para. 0010), including
Providing a substrate 110 which is a supporting substrate (para. 0044)
Forming a plurality of organic material layers and barrier layers on the substrate , the layer on the substrate is the organic material layer , as Lee discloses the layer 111 is an organic layer (para. 0044), the organic and inorganic layers are alternatingly stacked on the substrate in sequence, as Lee discloses forming a multi-stack or organic and inorganic layers which alternate with each other on the substrate (para. 0055), and separating the substrate and the organic material layer thereon, as Lee discloses delamination of the support substrate and the organic layer 111 (para. 0071 and 0086).  Lee discloses the inorganic layers may be SiON (para. 0085).
Lee ‘883 is silent with respect to a material layer of the barrier includes a mixture of amorphous silicon and Si.sub.xO.sub.yN.sub.z,

            A barrier layer 115 (para. 0030)  and  an organic layer 117 which is a resin such as acryl resin (para. 0032)
Main material of the barrier layer includes an oxynitirde Si.sub.xO.sub.yN.sub.z.
                       Rajagopalan, in the same field of endeavor of stacked inorganic insulation layers which include silicon and nitrogen in microelectronic devices (Abstract), discloses layers containing amorphous silicon (para.  0040 ) and layers of Si.sub.xO.sub.yN.sub.z (para. 0024) between organic resin layers such as Silk (para. 0066), the organic layers shown in Fig. 2e include layers 408 and 414 (para. 0039), and the inorganic insulation layers include layers 406, 410, 416 (para. 0040).
                 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the materials disclosed by Kim and the  arrangement disclosed by Rajagopalan of forming the inorganic insulation layers stacked around the organic insulation layers with the device disclosed by Lee ‘883 in order to obtain the benefit of the barrier properties as disclosed by Rajagopalan (Rajagopalan, para. 0006).


            Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rajagopalan”) as applied to claim 1 above, and further in view of Makiyama et al (US 2012/0146728 A1)(“Makiyama”).
Kim in view of Rajagopalan discloses the limitations of claim 1 as stated above.  Kim in view of Rajagopalan is silent with respect to the recited relationship among the ratios of x, y, and z.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the ratios disclosed by Makiyama with the device disclosed by Kim in view of Rajagopalan in order to obtain the benefit in order to avoid dangling bonds as disclosed by Makiyama (Makiyama, para. 0140).


Claims  15-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0221883 A1)(“Lee ‘883”) in view of   Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rajagopalan”) as applied to claim 13 above, and further in view of Masuyama et a (US 2016/0141528 A1)(“Masuyama ‘528”).
Lee  ‘883 in view of Kim and of Rajagopalan discloses the limitations of claim 15 as stated above.  Lee ‘883 in view of Kim and of Rajagopalan is silent with respect to the recited formation of the layers.
Masuyama discloses forming a first organic material layer 14  on the substrate 10 (Fig. 3 and para. , the layer 14 is organic as Masuyama discloses for example trimethyl  alkoxysilane (para. 0077)
Forming a first barrier layer 16 on the organic material layer (para. 0097)
Forming a second organic 18 material layer on the first barrier layer (para. 0097)
And forming a second barrier 20 layer on the second organic material layer (para. 0097), as the layers 16 and 20 correspond to barrier layers, and the layer 18 is a second organic layer (para. 0097 and Fig. 3).
            Re claim 16:   The combination of Lee ‘883 and Kim and Rajagopalan and Masuyama discloses the thickness of the second organic material layer is less than or equal to that of the first 
                       Re claim 17:   The combination of   Lee  ‘883 and Kim and  Rajagopalan and Masuyama discloses  the recited thickness range, as Masuyama, in the same field of display substrate (para. 0006), discloses thickness of a first barrier layer which is an inorganic barrier layer 12 (para. 0041) and includes a silicon-nitrogen bond (para. 0085) and Masuyama also discloses the thickness in the range of 100 to 500 nm (para. 0041), which overlaps the recited range and therefore the recited range is obvious (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the thickness range disclosed by Masuyama with the method disclosed by Lee ‘883 in view lf Kim and of Rajagopalan in order to obtain the benefit of ease of adhesion as disclosed by Masuyama (Masuyama, para. 0041).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0221883 A1)(“Lee ‘883”)  as applied to claim 13 above, in view of   Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rajagopalan”)  and further in view of Lee et al (US 2009/0289549 A1)(“Lee ‘549”).

Lee ‘549, in the same field of endeavor of OLED display with organic and inorganic layers alternately stacked.  Lee also discloses the organic barrier layers, which are for example acrylic or epoxy or other resins (para. 0064),  are doped with water absorbing material (para. 0099), and may include an adhesive material (para. 0099).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Lee with the method disclosed by Lee ‘883 in view of Kim and of Rajagopalan in order to obtain the benefit of increase in life of the OLED display device as disclosed by Lee ‘549 (Lee ‘549a, para. 0008 and 0013).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895